:
                   OFFICE       OF THE AlTORNEY       GENERAL   OF’TEXAS
I                           .                AUSTIN




     xoaorzbleJimI?. Sovell
     county Attorney                     .
     Xardexixm County
.:   c$suxih, TCXRU

     pear Slr,,r



     cent date, and quote fro= your




                                                                                      .


                                                                           :



                                                                               .-




                                                                                    ‘..
                                                                     ;. .
                                                                            %x2
.                   ,._
                      .-,.-
      BonorableJim W. Sovell,Pace 2'
         '.

              'Third: Does the reglotrationbf a varrant
          by a County Treasurermount to a disbumcn3nt
          OP '=onsypaid out by hln' as contemplatedby
          tit. 3941, E.C.S. 1925, rhea appllodto the fore&
          80% facts?"
               Your qucmtionanmibors 1 and I;ave an3voredin the nega-
      two..                       __-~-
      .                                                                     .
               Article 3941,.Varnon8s
                                    A.nnotatedGv3.lStatutee,reads,
  :   in pert, 8s follovs:
..i
               "The County Tre33urcrshall rocalpocomi3-
           don3 petp x3onq rcce%vcdand paid out by               :
           him.       .VL(&de~*sbora ours!
                   In out opinion'thestatute is plafn that the'Tma3wer
      is entitledto cozmisslonsonly on money rocoivedand soaeyapald
      out. There is no dicbuwc;reEt of cozuty fuuds at the tiw of the
      iseu3jxeof warrat or at the tirzeof registrationof sme. It
      13 sflirply   the ccm.uty'spmmioe to pay at 8039 future Qate.
                                    .                               ., :-:..'-'
                   In reply to your Soconclquecti& tm advise that thia'de-
      partmnt has held in OpinionRo. O-)+094      upon thematurity of each
      sorienof vam2at3 0r.fudi.q bond3 end th.elr~cancalI?.ation      by pay-
      nent fron the Comty Treasury,the Treasurermy Ie:8Uy charge .
      his comd..aolou    oa tm amxat paid out.
                                 .I
                   The followi& authositiesapp3ar to supportauk vievs
      a3 oxprssecd     herein:'. :
                                                                             _-
                   B3~103?COUltg va. T&ylOT,22 S.U.'982j
                   pamw vs.'AraneasOOUnty, 53 S.l?.637 (W2lt XV?fUS&)j
                   &Kinney VS. Roblnso;l, 19 S.U..699..
                                                .zi
                "<'~rmstlng that tli%3ancwer5you% ~questions,  v&a*e
                                          .             Very truly your3      .




      co& RS